Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 June 2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 17 June 2022 was filed and is being considered by the examiner.
Allowable Subject Matter
Claims 1-20 are allowed over prior arts.
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of claims 1-9 is the inclusion of a method of determining a support structure depth of a support structure having a front and a back separated by the support structure depth, includes the steps of: obtaining (i) a point cloud of the support structure, and (ii) a mask indicating, for a plurality of portions of an image of the support structure captured from a capture pose, respective confidence levels that the portions depict the back of the support structure; selecting, from the initial set of points, an unoccluded subset of depth measurements, the depth measurements in the unoccluded subset corresponding to respective image coordinates; retrieving, from the mask, a confidence level for each of the depth measurements in the unoccluded subset; and based on the depth measurements in the unoccluded subset and the retrieved confidence levels, determining the support structure depth.  It is these steps found in the claims, as they are claimed in the combination of, that has not been found, taught or suggested by the prior art of record which makes these claims allowable over the prior art.
The primary reason for the allowance of claims 10-18 is the inclusion of a computing device for determining a support structure depth of a support structure having a front and a back separated by the support structure depth, that includes a memory storing (i) a point cloud of the support structure, and (ii) a mask indicating, for a plurality of portions of an image of the support structure captured from a capture pose, respective confidence levels that the portions depict the back of the support structure; an imaging controller connected to the memory and configured to: select, from the point cloud, an initial set of points located within a field of view originating at the capture pose; select, from the initial set of points, an unoccluded subset of depth measurements, the depth measurements in the unoccluded subset corresponding to respective image coordinates; retrieve, from the mask, a confidence level for each of the depth measurements in the unoccluded subset; and based on the depth measurements in the unoccluded subset and the retrieved confidence levels, determine the support structure depth.  It is these limitations found in the claims, as they are claimed in the combination of, that has not been found, taught or suggested by the prior art of record which makes these claims allowable over the prior art.
The primary reason for the allowance of claims 19 and 20 is the inclusion of a computer-readable medium having stored thereon computer-executable instructions, the instructions including: obtaining (1) a point cloud of the support structure, and (ii) a mask indicating, for a plurality of portions of an image of the support structure captured from a capture pose, respective confidence levels that the portions depict the back of the support structure; selecting, from the point cloud, an initial set of points located within a field of view originating at the capture pose; selecting, from the initial set of points, an unoccluded subset of depth measurements, the depth measurements in the unoccluded subset corresponding to respective image coordinates; retrieving, from the mask, a confidence level for each of the depth measurements in the unoccluded subset; and based on the depth measurements in the unoccluded subset and the retrieved confidence levels, determining the support structure depth.  It is these limitations found in the claims, as they are claimed in the combination of, that has not been found, taught or suggested by the prior art of record which makes these claims allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Venkataraman et al (US 10,767,981) disclose a system and a method for estimating depth from projected texture using camera arrays; an illumination system configured to illuminate a scene with a projected texture; a processor; and memory containing an image processing pipeline application and an illumination system controller application. In addition, the illumination system controller application directs the processor to control the illumination system to illuminate a scene with a projected texture.  McCloskey (US 9,373,183) discloses a method including providing image information from a first image taken from a light field camera, analyzing image information from multiple sub-aperture images extracted from the image information of the first image to separate foreground and background appearance information, creating a mask of an occlusion based on the separated foreground and background appearance information, and rendering a second, modified image where the mask has been applied to reduce the occlusion in the modified image.  
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AN H DO whose telephone number is (571)272-2143.  The examiner can normally be reached on M-F 7:5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AN H DO/Primary Examiner, Art Unit 2853